EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM COMARCO, Inc. Lake Forest, California We consent to the incorporation by reference in Registration Statements on Form S-8 (Nos. 33-44943, 33-45096, 33-63219, 333-11749, 333-78677, 333-42350, 333-141354, 333-141390, 333-156518, and 333-182436) of Comarco, Inc. and subsidiary (hereinafter collectively referred to as the “Company”) of our report dated April 30, 2015 relating to our audit of the Company’s January 31, 2015 and 2014 consolidated financial statements and information related to the years then ended included in financial statement Schedule II, which appear in this annual report on Form 10-K of Comarco, Inc. Our aforementioned audit report includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern. /s/ SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP Newport Beach, California April 30, 2015
